986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Stephen Rocco CEVOLI, a/k/a Steven Joseph Frostman,Defendant-Appellant.
No. 92-7083.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 23, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Robert D. Potter, District Judge.  (CR-88-38)
Stephen Rocco Cevoli, Appellant Pro Se.
Thomas J. Ashcraft, United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stephen Rocco Cevoli appeals from the district court's orders which dismissed his 28 U.S.C. § 2255 motion and denied his Motion to Correct Sentence and his Motion for Reconsideration.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cevoli, No. CR-88-38 (W.D.N.C. Sept. 11 and Oct. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Cevoli's Motion for Reconsideration was filed within ten days of the entry of the district court's order and called into question the correctness of it.  Therefore, it is treated as a motion under Fed.  R. Civ. P. 59(e).   See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978)